IN THE UNITED STATES COURT OF APPEALS
              FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                              Fifth Circuit

                                                            FILED
                                                            July 25, 2008
                          No. 08-30555
                        Summary Calendar              Charles R. Fulbruge III
                                                              Clerk

UNITED STATES OF AMERICA

                                     Plaintiff-Appellee
v.

VERNON CLAVILLE

                                     Defendant-Appellant


                         Consolidated with
                           No. 08-30556
                        Summary Calendar


UNITED STATES OF AMERICA

                                     Plaintiff-Appellee
v.

MICHAEL WALKER

                                     Defendant-Appellant


            Appeals from the United States District Court
                  for the Western District of Texas
                     USDC No. 5:07-CR-50097-2
                     USDC No. 5:07-CR-50097-1
                                    No. 08-30555 c/w
                                     No. 08-30556

Before KING, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Vernon Claville and Michael Walker were convicted following a jury trial
of violating the Racketeer Influenced Corrupt Organizations Act.                           In
consolidated appeals, Claville and Walker appeal the district court’s orders of
detention pending sentencing.
       A defendant who has been convicted “shall” be detained pending
sentencing “unless the judicial officer finds by clear and convincing evidence that
the person is not likely to flee or pose a danger to the safety of any other person
or the community if released[.]” 18 U.S.C. § 3143(a). Our review is limited to
abuse of discretion, and the detention order must be sustained if it is supported
by the proceedings in the district court. See United States v. Cantu-Salinas, 789
F.2d 1145, 1146 (5th Cir. 1986). The district court did not abuse its discretion
in concluding that neither Claville nor Walker could meet the statute’s
demanding standard.          Its orders of detention as to both defendants are
supported by the proceedings in the district court.
       Accordingly, we AFFIRM the district court’s order of detention as to
Vernon Claville and its order of detention as to Michael Walker.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2